EXHIBIT 12.1 STATEMENT OF COMPUTATION OF RATIOS OF EARNINGS TO FIXED CHARGES (dollars in millions, except ratio information) Fiscal Years Ended December 31, Nine Months Ended September 30, Adjusted (b) Adjusted (a) Income from continuing operations before income taxes Fixed Charges: Interest on long-term and short-term debt including amortization of debt expense Portion of rental expense as can be demonstrated to be representative of the interest factor Total fixed charges Earnings before income taxes and fixed charges Ratio of earnings to fixed charges (a) In accordance with authoritative guidance in connection with noncontrolling interests in subsidiaries that became effective January 1, 2009, the amounts reported for 2008 have been retrospectively adjusted. Retrospective adoption was required as discussed in Note 12, "New Accounting Pronouncements," in Notes to Unaudited Condensed Consolidated Financial Statements. (b) In accordance with authoritative guidance in connection with accounting for convertible debt instruments that may be settled in cash upon conversion that became effective January 1, 2009, the amounts reported for 2004 have been retrospectively adjusted. Retrospective adoption was required as discussed in Note 12, "New Accounting Pronouncements," in Notes to Unaudited Condensed Consolidated Financial Statements.
